11 So.3d 994 (2009)
BOARD OF MEDICINE, Appellant,
v.
Francisco VAZQUEZ, M.D., Appellee.
No. 1D08-1914.
District Court of Appeal of Florida, First District.
May 29, 2009.
Bill McCollum, Attorney General; Edward A. Tellechea, Senior Assistant Attorney General; Garnett W. Chisenhall, Donna Canzano McNulty and Lisa Ann McGlynn, Assistant Attorneys General, Tallahassee, for Appellant.
Stephen T. Maher of Shutts & Bowen, LLP, Miami; Michael P. Gennett of Akerman Senterfitt, Miami, for Appellee.
PER CURIAM.
We affirm in all respects the finding of the administrative law judge that the challenged agency statement constitutes a rule which has not been adopted pursuant to section 120.54, Florida Statutes.
AFFIRMED.
KAHN, THOMAS, and ROBERTS, JJ., concur.